Citation Nr: 0415921	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post 
concussion syndrome with headaches, currently evaluated as 30 
percent disabling. 

2.  Entitlement to service connection for seizures secondary 
to service-connected post concussion syndrome with headaches. 

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 26, 1949 to 
December 1, 1949, and from November 1950 to April 1955.  

This matter came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By a rating action of April 1998, the 
RO denied the veteran's claim of entitlement to service 
connection for a low back disorder.  A subsequent rating 
decision of August 2002 denied service connection for 
seizures as secondary to the service-connected post 
concussion syndrome with headaches.  The veteran has 
perfected a timely appeal with respect to these 
determinations.  

By a rating dated in May 1993, the RO established service 
connection for concussion, rated as 0 percent disabling from 
December 1, 1992.  The veteran appealed for a compensable 
rating.  By a rating dated in January 1994, the RO assigned a 
10 percent rating for post-concussion syndrome with headaches 
from December 1, 1992, under Diagnostic Code 8045.  In a 
rating dated in June 1996, which held that the veteran was 
entitled to special monthly compensation based on loss of use 
of one eye, the rating assigned for the post-concussion 
disability was listed as 20 percent (apparently a 
typographical error as the evaluation of this disability was 
not at issue and was not discussed in the decision).  

In a rating decision dated in November 1999, the RO noted 
that the 20 percent rating assigned for the post-concussion 
disability appeared to be a typographical error and that a 10 
percent rating was the maximum evaluation to be assigned for 
subjective complaints of headaches as a result of head 
trauma.  The RO held that the assignment of a 20 percent 
rating for this disability constituted clear and unmistakable 
error (CUE) and proposed to reduce the rating to 10 percent.  
The veteran was notified of this proposal and he submitted 
additional medical evidence in support of his claim that his 
headaches, dizziness, blackouts, and other symptoms warranted 
a rating in excess of 10 percent.

By a rating dated in April 2000, the RO increased the rating 
for post concussion syndrome with headaches (cluster 
migraines and tension) from 20 percent to 30 percent from 
December 16, 1999.

By a rating dated in May 2000, the RO held that the rating 
decision of April 2000 constituted CUE in increasing the 
rating for the veteran's post concussion syndrome with 
headaches to 30 percent.  The RO again proposed to reduce the 
evaluation to 10 percent.  In June 2000 the veteran stated 
that he did not agree with the June 2000 rating decision and 
felt that he had submitted sufficient evidence to warrant the 
30 percent rating.

By a rating dated in October 2000, the RO held that prior 
rating decision that had assigned an evaluation in excess of 
10 percent for purely subjective complaints of headaches 
which were residuals of brain trauma constituted CUE and 
reduced the rating for post concussion syndrome with 
headaches to 10 percent from January 1, 2001.  

In a statement dated in November 2000, the veteran submitted 
additional medical records in support of his claim for a 
rating in excess of 10 percent for post concussion syndrome 
with headaches.  In a rating decision dated in August 2002, 
the RO denied the veteran's claim for a rating in excess of 
10 percent for post concussion syndrome with headaches.  The 
veteran filed a notice of disagreement to the August 2002 
decision.

By a decision dated in May 2003, an RO restored the 30 
percent rating for post concussion syndrome with headaches 
effective from the date that the rating had been reduced to 
10 percent.  The RO noted that a higher evaluation of 50 
percent was not warranted unless there were very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.
 
Although the currently assigned rating for post concussion 
syndrome with headaches is at the 30 percent level, the 
veteran had filed a notice of disagreement with respect to an 
August 2002 rating decision, which confirmed and continued a 
10 percent level for that disability.  Because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  A statement of the case (SOC) has not been 
issued concerning this claim.  So this claim must be REMANDED 
to the RO, rather than merely referred there.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Unfortunately, for reasons 
that will be set forth below, the issue of entitlement to 
service connection for seizures as secondary to his post 
concussion syndrome with headaches must be remanded as well.  


FINDINGS OF FACT

1.  The record reflects that the veteran sustained a low back 
injury during service when he was involved in a jeep 
accident.  

2.  The veteran's currently diagnosed low back disorder 
cannot be clearly dissociated from in-service low back 
injury.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his currently 
diagnosed low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's appeal in full, 
there is no need to discuss VA's compliance with the VCAA.  


Factual background.  The service medical records reflect that 
the veteran was admitted to a hospital on October 19, 1952, 
after being involved in a jeep accident.  On examination, he 
had a complete but painful range of motion of the lumbar 
spine; he also had tenderness over the L4-5 area.  
Subsequently, on October 29, 1952, the veteran complained of 
backache; X-ray study of the lumbar spine was negative.  The 
final diagnoses were cerebral concussion, laceration of nose, 
hematoma of scalp, and lumbosacral strain.  When seen in 
November 1952, the veteran complained of constant pain in the 
lower back; he was diagnosed with muscle strain.  There is no 
further indication of any back problems during active 
service, and his spine was clinically evaluated as normal on 
his April 1955 separation examination.  

On the occasion of an initial VA examination in April 1956, 
the veteran reported suffering head and back injuries in a 
jeep accident while on active duty in Korea.  The veteran 
complained of constant headaches.  The veteran indicated that 
his back did not bother him too much; he reported problems 
only with lifting.  He had no other orthopedic complaints.  
The examiner stated that the veteran had no back pathology.  

Medical evidence of record in the 1960's reflect clinical 
evaluation and treatment for several disabilities, including 
complaints of back pain.  During a VA examination in May 
1963, while the veteran complained of back pain, the 
evaluation was limited to the left eye.  Among these records 
was a medical statement from the medical secretary at Lynch 
Medical Service and Cumberland Valley Medical Group, dated in 
December 1967, indicating that the veteran was seen at the 
clinic on 2 occasions in July 1967.  It was noted that X-ray 
study of the back was taken and medication was dispersed.  
The veteran was admitted to a VA hospital in November 1967, 
with complaints of pain in his arms, hands, back and legs; 
the veteran also reported dizzy spells and blackouts since 
1955.

VA treatment records, dated from the mid 1960's through 1995, 
show that the veteran received clinical evaluation and 
treatment for several disabilities, including back pain.  
During a clinical visit in October 1994, it was noted that 
the veteran's symptoms were unchanged in the hands and back.  
The pertinent diagnosis was primary osteoarthritis.  

The veteran's initial claim for service connection for a back 
disorder was received in January 1998.  VA progress notes 
reflect a diagnosis of sciatica in October 1997.  A computed 
tomography (CT) scan of the lumbar spine, performed in 
November 1997, revealed evidence of disc herniation at L4-5.  
During a clinical visit in May 1998, the veteran was 
diagnosed with chronic low back pain secondary to 
degenerative joint disease.

Received in January 2000 was a medical statement from the 
Bristol Neurosurgical Associates, reflecting findings from a 
clinical visit in March 1999.  It was noted that the veteran 
complained of a long history of lower back pain, which he 
dated back to an accident in service in 1952.  The veteran 
indicated that he had had back pain ever since that accident.  
He described mechanical lower back pain that was fairly 
constant, at about the L5-S1 level, and was worst in the 
midline.  He denied any weakness or claudicatory leg pain.  
He denied any bladder or bowel difficulties.  He reported 
increased pain with prolonged walking.  Following a physical 
evaluation, the examiner indicated that he reviewed the 
veteran's recent lumbar CT scan as well as the lumbar MRI 
scan, conducted in December 1998, and those studies revealed 
degenerative changes in the lower lumbar discs, especially at 
L4 and L5.  There was also a right disc protrusion at L5.  
The examiner stated "I've read brief descriptions of the 
accident that occurred in 1952, and he was complaining of 
back injury then ... I suspect that, if he has complained of 
back pain since then, fairly continuously, that much of his 
chronic back pain is the result of the accident, superimposed 
upon typical age related changes."  

Received in August 2000 was a medical statement from John D. 
Sherrill, M.D., dated in June 2000, indicating that the 
veteran suffered a lumbar spine injury during military 
service in 1952 as described in the record.  Dr. Sherrill 
stated that it was his professional medical opinion that the 
veteran's current lumbar spine disorder, degenerative disc 
disease, was directly related and had a causal relationship 
to his previous injury in 1952.  Also received in August 2000 
was a medical statement from Dr. James R. Bean, dated in July 
2000, indicating that the veteran had a history of lower back 
pain for many years, with occasional radiation of pain down 
his right leg and hip.  Dr. Bean noted that an MRI of the 
lumbar spine, performed in 1998, showed a lumbar disk 
herniation at L4-5 and L5-S1.  The impression was chronic 
back pain with lumbar disk herniation L4-5 and L5-S1.  Dr. 
Bean stated that the question of a relation between the 
original injury in Korea and the current findings was 
difficult to answer.  He stated, however, that it certainly 
was reasonable that an initial annular injury occurred with 
significant trauma and over time, with wear and tear, 
degenerative change herniation occurred.  Dr. Bean indicated 
that this did not account for additional factors in the 
interim 50 years that may have contributed to this.  A 
private treatment report from Dr. Fazal H. Ahmad, dated in 
June 2000, reflects an impression of chronic backache with 
herniated disc; however, he did not provide an opinion as to 
the etiology of the back disorder.  

Medical evidence of record, dated from March 2000 through May 
2003, shows that the veteran received ongoing clinical 
evaluation and treatment for several disabilities including 
back pain.  Among these records is a medical statement dated 
in December 2000 which reflects a diagnosis of degenerative 
disc disease with chronic back pain.  On the occasion of an 
examination in January 2001, it was noted that the veteran 
had some weakness in the lumbosacral area, probably secondary 
to degenerative joint disease of the lumbosacral area.  The 
examination report reflected a diagnosis of history of 
degenerative joint disease of the lumbosacral spine.  An X-
ray study of the lumbar spine, conducted in February 2003, 
reported findings of a mild old trauma of the spine.  A 
February 2003 VA progress note reflects a diagnosis of 
degenerative disc disease.  


Legal analysis.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

The United States Court of Appeals for Veterans Claims (Court 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The service medical records clearly reflect that the veteran 
was seen on several occasions for complaints of back pain 
following a jeep accident in October 1952.  At that time, the 
veteran was diagnosed with lumbosacral strain.  However, 
post-service treatment for back complaints is not indicated 
for many years thereafter.  Nonetheless, in numerous 
statements of record, the veteran has reported that he 
continued to experience problems with back pain over the 
years.

With respect to the questions of whether the veteran has a 
current disability involving his lower back, and whether that 
disability is related to his in-service injury, the Board 
notes that VA medical records clearly reflect diagnosis of 
chronic low back pain secondary to degenerative joint 
disease.  An X-ray study of the lumbar spine, conducted in 
February 2003, reported findings of a mild old trauma of the 
spine.  A February 2003 VA progress note reflects a diagnosis 
of degenerative disc disease.  The Board believes that the 
most probative evidence of record to be the report of a 
neurological evaluation, conducted in March 1999.  After 
conducting a thorough physical examination, the examiner 
stated "I've read brief descriptions of the accident that 
occurred in 1952, and he was complaining of back injury then 
... I suspect that, if he has complained of back pain since 
then, fairly continuously, that much of his chronic back pain 
is the result of the accident, superimposed upon typical age 
related changes."  Additionally, in his July 2000 medical 
statement, Dr. Bean stated that the question of a relation 
between the original injury in Korea and the current findings 
was difficult to answer.  He stated, however, that it 
certainly was reasonable that an initial annular injury 
occurred with significant trauma and over time, with wear and 
tear, degenerative change herniation occurred.  

The Board recognizes that the above medical opinions are 
somewhat ambiguous in that the examiner is unable to 
conclusively determine whether or not the veteran's current 
disability is related to his military service.  However, in 
stating that much of the veteran's ongoing complaints of back 
pain is the result of the accident, the examiner appears to 
be implicitly finding that it is at least as likely as not 
that a relationship exists between the in-service back injury 
and the current back disorder.  Similarly, Dr. Bean indicated 
that it was reasonable to conclude that the in-service back 
injury caused or contributed to the development of 
degenerative changes and disc herniation.  Moreover, in a 
statement in June 2000, Dr. Sherrill also opined that the 
veteran's current lumbar disorder was directly related to his 
in-service injury.  Thus, there is of record a medical nexus 
opinion in the veteran's favor.  There is no opinion to the 
contrary.  

As noted above, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  See Gilbert, Alemany, supra.  
The Board finds that the veteran's consistent statements that 
he initially injured his back during service and that he had 
experienced continued back symptoms over the years are 
probative and tend to lend greater weight to the opinions.  

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to whether the veteran's low back 
disorder is causally related to in-service trauma.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. § 
5107 (West 2002).  Resolving the benefit of the doubt in 
favor of the veteran, the Board concludes that the veteran's 
current back disorder is due to service and that service 
connection for a low back disorder is supported by the 
evidentiary record.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The veteran contends that he has a current seizure disorder 
due to a head injury suffered during service or due to the 
service-connected post concussion syndrome with headaches.  
Because it is still unclear whether the veteran has a current 
seizure disorder, and because there are some incongruities in 
the record, a remand for additional VA examinations is 
warranted.  First, the Board notes that the January 2001 VA 
neurologic examination noted that a recent EEG was 
unremarkable with no evidence of abnormal brain wave or 
seizure activity.  The pertinent diagnosis was chronic 
headaches with episodes of possible pseudoseizure activity 
and most likely the veteran had migraine headaches.  During a 
subsequent VA examination in April 2003, the veteran reported 
increasing severity of his headaches.  The veteran also 
stated that in the last few years, he had apparently had 
passing out spells with some of those headaches; he stated 
that he just passed out, and his wife often found him on the 
ground.  The examiner indicated that the veteran had not had 
any classical history for seizures other than episodes of 
passing out with the headaches.  Following the examination, 
the pertinent impression was episodes of syncopal spells with 
some of the headaches.  The examiner stated that these were 
more vasovagal in origin and may have had a little bit of 
convulsive syncope; doubt seizure disorder and none has been 
able to be documented related to this.  

Nevertheless, of record is a private medical statement from 
John D. Sherrill, dated in May 2003, wherein he stated that 
it was his professional opinion that the veteran's 
progressive grand mal seizure disorder was a direct result of 
the head trauma the veteran sustained in service.  In 
addition, VA progress notes dated from June 2002 to June 2003 
reflect several diagnoses of seizure disorder.  The veteran 
was seen at a clinic in April 2003, with complaints of 
seizure and headaches; the veteran reported experiencing 
severe headaches after having a seizure.  Following an 
evaluation, the veteran was diagnosed with a seizure 
disorder.  A November 2003 VA progress note reflects an 
assessment of seizure disorder; it was noted that the veteran 
was instructed that he was unable to drive due to his seizure 
disorder.  

The above clinical findings reflect that the record contains 
a current diagnosis of seizure disorder.  There is no 
definitive medical opinion of record on the issue of whether 
the veteran has a seizure disorder as a result of his in-
service head injury.  Significantly, while the November 2003 
VA examiner diagnosed the veteran with a seizure disorder, 
the examiner did not specifically indicate whether the 
veteran's seizure disorder was in any way related to service 
and, as indicated above, the examiner did not indicate 
whether the veteran's seizure disorder was a residual of his 
in-service head injury.  Therefore, a remand for additional 
VA examinations is necessary.  

The veteran filed a Notice of Disagreement (NOD) with an 
August 2002 rating decision that denied a rating in excess of 
10 percent for post concussion syndrome with headaches.  
While a rating action in May 2003 increased the rating for 
post concussion syndrome with headaches from 10 percent to 30 
percent, effective January 1, 2001, the RO has not issued a 
Statement of the Case (SOC) as to this issue.  In Manlincon 
v. West, 12 Vet. App. at 240, the Court indicated that in a 
case, as here, wherein the veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of case (SOC), the Board should remand the claim to 
the RO, not refer it there, for issuance of an SOC.  The 
veteran then must be given an opportunity to "perfect" an 
appeal to the Board on this issue by submitting a timely 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should request the veteran to 
identify all medical providers, both VA 
as well as non-VA, from whom he has 
received treatment for a seizure disorder 
since January 2001.  The RO should 
attempt to obtain copies of treatment 
records for the veteran from all sources 
identified by the veteran.  

3.  The RO must schedule the veteran for 
a VA neurologic examination to determine 
the nature and etiology of any seizure 
disorder that is found on examination.  
All necessary studies or tests should be 
conducted.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  
Following examination, testing, and 
review of the claims folder, the examiner 
should offer an opinion as to whether the 
veteran meets the criteria for a 
diagnosis of a seizure disorder and 
identify the signs and symptoms 
attributable to any such seizure 
disorder.  If the examiner diagnoses a 
seizure disorder, he/she should express 
an opinion, if possible, as to the 
medical probability that the seizure 
disorder is due to in-service head 
trauma, or is related to the service-
connected post concussion syndrome with 
headaches.

4.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claim for 
service connection for a seizure 
disorder.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which summarizes the pertinent 
evidence and all applicable laws and 
regulations.  The SSOC should also 
reflect detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be given time 
to respond.  

5.  The RO also should review the 
veteran's claim for an increased rating 
for post concussion syndrome with 
headaches.  If a rating in excess of 30 
percent for this disability is continued, 
the RO should prepare an SOC concerning 
this claim in accordance with 38 C.F.R. 
§ 19.29.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  This issue should then be 
returned to the Board for further 
appellate consideration only if an appeal 
is perfected.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



